DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In response to the restriction requirement dated 2/11/21, the applicant elected Group I (claims 1-10) and species 1 (Fig. 1) without traverse in the reply filed on 7/2/2021.  Amended claim 6 and new claim 14 appear to be drawn to a non-elected process of ethane rejection.  Therefore, claim(s) 6, 14 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.   Note that the elected species 1 (Fig. 1) has cooling of the first gas stream (9) and has ethane recovery, not the mutually exclusive ethane rejection. 
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Drawings
The drawings filed 4/14/22 are accepted.
Specification
The amendment to the specification is accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 2, 5, 7, 8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 1, the recitation, “a first predetermined threshold;, wherein a treated natural gas stream is produced by the first distillation column and a propane-rich gas stream is produced by the second distillation column” is indefinite for several reasons.  First the semicolon and comma are inappropriate and unclear.  Second, it is unclear if the treated natural gas stream is referencing the previously recited treated natural gas or not and it is unclear if presently recited “propane-rich gas stream” references the previously recited propane-rich stream or not.

	All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 5, 7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Lee (US 6244070) in view of Mak (US 2014/0260420).
	In regard to claim(s) 1, Lee teaches a process (see all figures and whole disclosure) for separating a feed gas (10) comprising methane, ethane and hydrocarbons having more than three carbon atoms (column 1, line 10), said process comprising the following steps: 
Step a): cooling and partially condensing the feed gas (10), thereby producing a cooled gas (at least 12a); 
Step b): separating the cooled gas (at least 12a) into a first liquid stream (22) and a first gas stream (28) by means of a first phase separator vessel (20) operating at a temperature T1 and a pressure P1 (see 20 has a temperature and pressure thereof); 
Step c): expanding at least one portion (30) of the first gas stream (28) using an expansion means (34), thereby producing an expanded gas (36); 
Step d): introducing the expanded gas (36) into a first distillation column (24) at a first intermediate level N' (thereof); 
Step e): recovering a bottom liquid fraction (56) from said first distillation column (24);
Step f): partially condensing at least a portion (32) of the first gas stream (28) and introducing into a second phase separator vessel (44) operating at a pressure P2 and a temperature T2 (see P and T of 44) in order to produce a second gas stream (50) and a second liquid stream (46), and condensing (via 52) and introducing at least one portion of said second gas stream (50) into said first distillation column (24) at a level S1 above the level N' (see 36), in order to obtain a desired degree of ethane greater than a first predetermined threshold (ethane recovery, see all tables).
Note that P2 is lower than P1 and T2 is lower than T1.  
Lee does not explicitly teach a second distillation column as claimed.  However, it is well known to separate a bottom liquid fraction from a first distillation column and introducing the bottom liquid fraction into a second distillation column at a feed level M1 for the purpose of providing further separation.  Mak teaches separating a bottom liquid fraction (13) from a first distillation column (56) and introducing the bottom liquid fraction (13) into a second distillation column (58) at a feed level M1 for the purpose of providing further separation and further teaches providing simultaneously production of a treated natural gas stream (sales gas, 30) from the first distillation column (56) and a propane-rich gas stream (24) from the second distillation column (58).  Therefore it would have been obvious to a person of ordinary skill in the art to modify Lee with a second distillation column for the purpose of providing the benefit of further separation to the bottom liquid fraction (56) and providing greater recovery performance (para. 11-12 Mak).
	In regard to claim 5, Lee, as modified, teaches that said first predetermined threshold is greater than or equal to 80% (column 1, line 20).  
	In regard to claim 7, Lee, as modified, teaches that said propane-rich gas stream (24-Mak) comprises at least 99.5% of the propane initially contained in the feed stream (1) (see Mak- table 1).  
	In regard to claim 10, Lee, as modified, teaches that during the step a), the feed gas (10) is at least partially condensed in a first heat exchanger (16); a liquid stream (see 100) is extracted from the first distillation column at an intermediate level S2 lower than a level N" (see that liquids are lower than some level) and is partially vaporized in a second heat exchanger (18) distinct from said first heat exchanger (16); said bottom liquid fraction (56) recovered during the step e) is pumped (via 64) into and then at least partially vaporized in said second heat exchanger (18); and a fraction (14) of the feed gas (10) is cooled in said second heat exchanger (18).










Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
July 5, 2022